DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response, amended claims 1-14 and 20, and added new claim 22 on 01/28/2022. 

	The 112(b) rejection of claims 1, 3, and 9 previously made are withdrawn in view of the amendments. 

Response to Arguments
Applicant’s arguments are drawn to the amended limitation. The new amendments necessitated the revised grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376) and Chapman (PG-PUB 2016/0332394). 
Regarding claim 1, Wampler teaches an preform production apparatus for shaping a reinforcing fiber base into a specified shaped prior to main molding in order to obtain a fiber-reinforced resin molding of a desired shape, comprising: 
a composite material part with a surface shape corresponding to the specified shape (Figure 1, item 36); and 
end effector for pressing the reinforcing fiber base material onto a surface of the stationary mold [0031]-[0034]; and
a control unit for moving the end effector [0023],
wherein the end effector has a plurality of rows of compacting rollers (Figure 3 and [0031]-[0032]).

Wampler does not explicitly teach (1) a stationary mold and (2) the end effector has at least two pressure-contact element rows including a frontmost row and a rear row which is arranged on a rear side of the frontmost row when viewed from proceeding direction, wherein each of the at least two pressure-contact element rows comprises a plurality of rod-shaped pressure-contact elements arranged with intervals therebetween and each having no distal end attached with a rotating body, wherein the at least two pressure-contact element rows are disposed such that when the end effector is moved in the proceeding direction, a part of the reinforcing fiber base material is not pressed by the rod-shaped pressure-contact element in the front most row but pressed by the rod-shaped pressure contact element in the rear row. 

As to (1), Kim teaches an apparatus for laminating a fiber material, comprising applying the fiber material to an object or mold (Figure 4 and 5 and Col 4, Ln 1-12). 

Both Wampler and Kim discloses applying a fiber material to a surface for the purpose of producing a fiber-reinforced part. It would have been obvious to one of ordinary skill in the art to substitute applying the fiber material directly the composite material part as taught by Wampler with applying the fiber material to a stationary mold, as taught by Kim, a functionally equivalent structure for receiving fiber material for producing a fiber-reinforced part as taught by Kim. 

As to (2), Chapman teaches an automated fiber placement machine applying (Figure 2 and 5), comprising an end effector with at least two pressure-contact element rows including a frontmost row and a rear row which is arranged on a rear side of the frontmost row when viewed from proceeding direction (Figure 2 and 5, item 35), wherein each of the at least two pressure-contact element rows comprises a plurality of rod-shaped pressure-contact elements arranged with intervals therebetween and each having no distal end attached with a rotating body (Figure 5, item 42 and [0032]-[0034]) and rollers attached laterally between each pressure-contact element rows. 

Chapman teaches the pressure-contact elements move up and down independently of each other [0034] to independently adjust compaction force (Figure 5 and 8 and [0035]). Therefore, when the machine of Chapman is moved in the proceeding direction, the machine of Chapman is capable of pressing a part of the reinforcing fiber base with the rod-shaped pressure contact element in the rear row while not pressing with the rod-shaped pressure-contact element in the frontmost row. 

Both Wampler and Chapman teaches a plurality of rows of rollers used for compacting fiber material to a surface. It would have been obvious to one of ordinary skill in the art to substitute the plurality of rows of pressure-contact elements of Wampler with the plurality of rows of pressure-contact elements of Chapman, a functionally plurality of rollers for the purpose of compaction. 

Regarding claim 2, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein the control unit has a mechanism that would inherently execute or stop compaction and, therefore, would control the contact pressure of the end effector to the stationary mold. 

Regarding claim 3, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein the end effector includes a pressure-contact element holding portion and rod-shaped pressure-contact elements included in the at least two pressure-contact element rows are each held by the pressure-contact element holding portion from the pressure-contact element holding portion (Chapman, Figure 2 and 6 and [0032]). 

Regarding claim 4, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein the plurality of rod-shaped pressure-contact elements included in the at least two pressure-contact rows are disposed in the end effector such that an entire movement plane of the end effector, which is projected on the reinforcing fiber base material, is practically pressed when the end effector is moved in the proceeding direction (Chapman, Figure 2  and [0033], [0035]). 

Regarding claim 5, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 3, wherein the end effector is tiltable such that the projection length of the rod-shaped pressure-contact elements disposed on a further rear side in the proceeding direction is capable of being shorter when the end effector is moved (Chapman, Figures 7-9 and [0034]-[0035]).  

Regarding claim 7, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein the end effector has a heating element and heating is applied ahead of the pressure-contact elements or on the mold surface utilizing resistive elements (Wampler, [0036]). 

Regarding claim 13, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein the end effector includes one or both of a mechanism that supplies a sheet between the reinforcing fiber base material and the end effector and a mechanism that collects a sheet disposed between the reinforcing fiber base material and the end effector (Wampler, Figure 1, items 12 and 14 and [0044]-[0045]).

Regarding claim 22, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, wherein each of the rod-shaped pressure-contact elements included in the at least two pressure-contact element rows has a circular distal end shape (Chapman, Figure 5, item 42 and [0033]). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376) and Chapman (PG-PUB 2016/0332394), as applied to claim 1, in further view of Borsting (PG-PUB 2011/0297303). 
Regarding claim 6, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1. 

Wampler in view of Kim and Chapman does not explicitly teach the rod-shaped pressure-contact elements included in the at least two pressure-contact element rows, some of the rod-shaped pressure-contact elements have a distal end shape which is different from a distal end shape of the other of the rod-shaped pressure-contact elements. 

 Borsting teaches an end effector includes a plurality of pressure-contact elements (Borsting, Figure 2, items 50 and [0063]),
wherein the pressure-contact elements have different distal end shape such that a first, central roller is cylindrical, second rollers neighboring the first roller 120 are conical so that they taper in the direction of the end areas 110, third rollers 140 neighboring the second rollers 130 are conical and tapering in the direction of the end areas 110, but with a cone angle that is smaller than that of the second rollers 130, and fourth rollers 150 neighboring the third rollers 140 are conical and tapering in the direction of the end areas 110, but with a cone angle that is larger that of the second rollers (Borsting, Figure 3, 4, and 6 and [0079]). 
Borsting teaches as a consequence of the varying cone angle or diameter increase of the rollers, during the conveyance of the cart along the open mold,  the layers of material are by means of the rollers spread outward from the central area 100 in the direction of the end areas [0079]. Thereby, wrinkles or the like of the layer of material laid out may be avoided [0079]. 

Both Wampler in view of Kim and Chapman and Borsting discloses utilizing rollers for applying and compacting fiber material to a surface for the purpose of producing a fiber-reinforced part. It would have been obvious to one of ordinary skill in the art to improve the apparatus of Wampler in view of Kim and Chapman with distal end shapes that are shaped to the contour of the mold as taught by Borsting to avoid wrinkles.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376), Chapman (PG-PUB 2016/0332394), and Borsting (PG-PUB 2011/0297303), as applied to claim 7, in further view of Yamada (US 5,288,357).
Regarding claim 8, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 7, wherein a resisting heating element is used and the fabric material is laminated to a warm surface to improve adherence (Wampler, [0036] and [0040]). 

Wampler in view of Kim and Chapman does not explicitly teach not explicitly a heat-ray irradiation heater or hot-air blowing heater. 

Yamada teaches a prepreg laminating apparatus comprises an operating table 11, electric heaters 12 located beneath the operating table for heating a face sheet 5 mounted on the operating table, air circulating fans 13 for uniformly transmitting the heat of heaters to the face sheet 5 on the operating table 11, and a temperature control device 14 for adjusting the quantity of heat generated by heaters 12 and the air quantity circulated by fans 13 to maintain the temperature of the face sheet at a constant value.

	Both Wampler and Yamada teaches applying heat to a work surface for heating a fiber sheet. It would have been obvious to substitute the heating element of Wampler in view of Kim and Chapman with the hot-air blowing device of Yamada, a functionally equivalent heating mechanism. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376) and Chapman (PG-PUB 2016/0332394), as applied to claim 1, in further view of Steyer (PG-PUB 2011/0247751). 
	Regarding claim 9, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1.

	Wampler in view of Kim and Chapman does not explicitly teach the pressure-contact elements are heatable. 

	 Steyer teaches an apparatus for producing composite material by applying a fiber material to a surface utilizing roller elements (Figure 1 and 2), wherein the roller elements may likewise be fluid-filled and be cooled or heated by means of the fluid and temperature controlled [0026]. 

Both Wampler and Steyer teaches applying heat to a fiber material to adhere the material to a mold surface. It would have been obvious to substitute the heating element of Wampler in view of Kim and Chapman with the heated roller of Steyer, a functionally equivalent heating mechanism.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376) and Chapman (PG-PUB 2016/0332394), as applied to claim 1, in further view of Sinha (PG-PUB 2017/0274636). 
Regarding claim 10, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1, comprising a heater for applying thermal energy (Wampler, [0036]). 
Wampler in view of Kim and Chapman does not teach the stationary mold includes a heater.
Sinha teaches an apparatus for automated fiber placement, comprising a heating device for heating a tool surface utilizing an infrared heater for the purpose of heating more effectively adhering composite material onto the tool surface [0032]. 
Both Wampler and Sinha teaches applying heat to the reinforcing fiber base material for adhering the material to the tool surface. It would have been obvious to one of ordinary skill in the art to substitute the heating mechanism of Wampler for the heating mechanism of Sinha, a functionally equivalent heating mechanism. 


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Wampler (PG-PUB 2012/0305175) in view of Kim (US 10,173,376) and Chapman (PG-PUB 2016/0332394), as applied to claim 1, in further view of Honma (English Translation of JP2011110899). 
Regarding claim 11, Wampler in view of Kim and Chapman teaches the apparatus as applied to claim 1.	

Wampler in view of Kim and Chapman does not explicitly teach a tension applier for gripping the reinforcing fiber base material and applying tension to the reinforcing fiber base material.  

	Honma teaches an apparatus for shaping a sheet-like prepreg with a mobile die and fixed die (Figure 3), comprising a gripper (Figure 4, item 15) that applies tension to the pre-preg and suppresses wrinkling [0019]-[0021].

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the apparatus of Wampler in view of Kim and Chapman with a gripper to apply tension to the layer and suppress wrinkling during shaping. 

	Regarding claim 12, Wampler in view of Kim, Chapman, and Honma teaches the apparatus as applied to claim 11. While Wampler in view of Kim, Chapman, and Honma does not explicitly teach the gripper is capable of changing a gripping position on the reinforcing fiber base material while the reinforcing fiber base material is shaped, given that the gripper of Wampler in view of Kim, Chapman, and Honma is a grip device identical to the instant gripper, the gripper of Wampler in view of Kim, Chapman, and Honma would be capable of changing a gripping position while the reinforcing fiber base material is shaped. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742